DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 4, 8 and 9 objected to because of the following informalities:  
Claim 1, line 4, the phase “WSe2” should be “tungsten diselenide (WSe2)”;
Claim 4, line 2, the phase “the cell-gap” should be “a cell-gap”; line 3, the phase “the liquid crystal” should be “the layer of liquid crystal”; line 5, the phase “the liquid crystal” should be “the liquid crystal molecules;
Claim 8, line 3, the phase “WSe2” should be “tungsten diselenide (WSe2)”; and
Claim 9, line 4, the phase “WSe2” should be “tungsten diselenide (WSe2)”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the claim limitation, “wherein the liquid crystal director is oriented in the armchair direction of the WSe2 lattice” is considered to be indefinite. It is unclear “the liquid crystal director” is referring to “the liquid crystal molecules” or something else. Therefore, it is indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Basu (NPL document “Electro-optic liquid crystal device employing two-dimensional WSe2 as the planar-alignment layers” provided in the IDS filed on 06/04/2021).
Regarding claim 1, Basu discloses an electro-optical liquid crystal cell, in at least fig.1, comprising: 
a first substrate (paragraph 2.1 in page 2); 
a first layer of indium tin oxide (ITO) on the first substrate (paragraph 2.1 in page 2); 
a first layer of two-dimensional tungsten diselenide (WSe2) on the first layer of ITO on the first substrate (paragraph 2.1 in page 2); and 
a layer of liquid crystal on the first layer of WSe2 on the first layer of ITO on the first substrate (paragraph 2.1 in page 2).
Regarding claim 2, Basu discloses a second layer of two-dimensional WSe2 on the layer of liquid crystal (paragraph 2.1 in page 2); a second layer of ITO on the second layer of WSe2 on the layer of liquid crystal (paragraph 2.1 in page 2); and a second substrate on the second layer of ITO on the second layer of WSe2 on the layer of liquid crystal (paragraph 2.1 in page 2 discloses the monolayer WSe2 on ITO substrates, and two such WSe2/ITO slides were utilized to design an electro-optic LC cell where an electric field was applied).
Regarding claim 3, Basu discloses the first layer of WSe2 has a thickness of about 0.7 nm and wherein the second layer of WSe2 has a thickness of about 0.7 nm (paragraph of 2.3 in page 6 discloses about 0.6 nm).
Regarding claim 4, Basu discloses a cell-gap is about 16.8 µm (2nd paragraph in page 4); 
wherein the layer of liquid crystal comprises liquid crystal molecules (LC, see fig.1(b)); and 
wherein the liquid crystal molecules achieve a uniform planar aligned state due to the epitaxial interaction between the liquid crystal molecules and WSe2 (see fig.1 (b)).
Regarding claim 5, Basu discloses the first layer of WSe2 and the second layer of WSe2 are aligned in the same direction to promote uniaxial liquid crystal alignment in the cell (first paragraph of page 4).
Regarding claim 6, Basu discloses 6. The electro-optical liquid crystal cell of claim 5 wherein the first layer of WSe2 is a monolayer (paragraph 2.1 in page 2); and wherein the second layer of WSe2 is a monolayer (paragraph 2.1 in page 2).
Regarding claim 7, Basu discloses 7. The electro-optical liquid crystal cell of claim 6 wherein the WSe2 comprises an asymmetric hexagonal structure since each selenium (Se) atom is bonded to three tungsten (W) atoms in a pyramidal geometry in the WSe2 lattice (paragraph 2.1 in page 2); and wherein the liquid crystal director is oriented in the armchair direction of the WSe2 lattice (fig.1(b) and paragraph 2.1 in page 2).
Regarding claim 8, Basu discloses an electro-optical liquid crystal cell, in at least fig.1, comprising: a first and second substrate; a layer of tungsten diselenide (WSe2) on at least one of the first and second substrate; and a liquid crystal material between the first and second substrate (paragraph 2.1 in page 2 discloses the monolayer WSe2 on ITO substrates, and two such WSe2/ITO slides were utilized to design an electro-optic LC cell where an electric field was applied).
Regarding claim 9, Basu discloses a method of making an electro-optical liquid crystal cell, in at least fig.1, comprising: 
providing a first substrate (paragraph 2.1 in page 2); 
providing a first layer of indium tin oxide (ITO) on the first substrate (paragraph 2.1 in page 2); 
providing a first layer of tungsten diselenide (WSe2) on the first layer of ITO on the first substrate (paragraph 2.1 in page 2); and 
providing a layer of liquid crystal on the first layer of WSe2 on the first layer of ITO on the first substrate (paragraph 2.1 in page 2 discloses the monolayer WSe2 on ITO substrates, and two such WSe2/ITO slides were utilized to design an electro-optic LC cell where an electric field was applied).
Regarding claim 10, Basu discloses providing a second layer of WSe2 on the layer of liquid crystal; providing a second layer of ITO on the second layer of WSe2 on the layer of liquid crystal; and providing a second substrate on the second layer of ITO on the second layer of WSe2 on the layer of liquid crystal (paragraph 2.1 in page 2 discloses the monolayer WSe2 on ITO substrates, and two such WSe2/ITO slides were utilized to design an electro-optic LC cell where an electric field was applied).
Regarding claim 11, Basu discloses the first layer of WSe2 has a thickness of about 0.7 nm and wherein the second layer of WSe2 has a thickness of about 0.7 nm (paragraph of 2.3 in page 6 discloses about 0.6 nm).

Claim(s) 1, 8 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishida JP 2005158709A (see Machine translation of 17338784_2022-09-02_JP_2005158709_A_M.pdf).
Regarding clam 1, Ishida discloses an electro-optical liquid crystal cell, in at least figs.1-3, comprising: 
a first substrate (2); 
a first layer of indium tin oxide (ITO)(4, page 6, bottom 3rd paragraph) on the first substrate; 
a first layer of two-dimensional tungsten diselenide (WSe2)(5 made of WSe2, page 7, para.3 and 4) on the first layer of ITO on the first substrate; and 
a layer of liquid crystal (7) on the first layer of WSe2 on the first layer of ITO on the first substrate (see figs.1-3).
Regarding clam 8, Ishida discloses an electro-optical liquid crystal cell, in at least figs.1-3, comprising: 
a first and second substrate (2 and 3); 
a layer of tungsten diselenide (WSe2)(5, made of WSe2, page 7, para.3 and 4) on at least one of the first and second substrate (see figs.1-3); and 
a liquid crystal material (7) between the first and second substrate (see figs.1-3).
Regarding clam 9, Ishida discloses a method of making an electro-optical liquid crystal cell, in at least figs.1-3, comprising: 
providing a first substrate (2); 
providing a first layer of indium tin oxide (ITO) (4, page 6, bottom 3rd paragraph) on the first substrate; 
providing a first layer of tungsten diselenide (WSe2) (5, made of WSe2, page 7, para.3 and 4) on the first layer of ITO on the first substrate; and 
providing a layer of liquid crystal (7) on the first layer of WSe2 on the first layer of ITO on the first substrate (see figs.1-3).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA X PAN whose telephone number is (571)270-7574. The examiner can normally be reached M-F: 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIA X PAN/Primary Examiner, Art Unit 2871